158 F.2d 981 (1947)
NATIONAL LABOR RELATIONS BOARD, Petitioner,
v.
Jacob GARFUNKEL and Hyman Garfunkel, d/b/a Surprise Candy Company, Respondents.
No. 129, Docket 20356.
Circuit Court of Appeals, Second Circuit.
January 10, 1947.
Gerhard P. Van Arkel, Gen. Counsel, Morris P. Glushien, Associate Gen. Counsel, A. Norman Somers, Asst. Gen. Counsel, and Fannie M. Boyls and Ben Grodsky, Attorneys, National Labor Relations Board, *982 all of Washington, D. C. (William J. Avrutis, of Washington, D. C., of counsel), for petitioner.
Before L. HAND, SWAN, and CLARK, Circuit Judges.
PER CURIAM.
Order of enforcement granted in open court.